Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The amendment filed 12/24/2021 has been entered. Claims 1-3 remain pending in the application. Regarding the claim objections, Applicant’s amendments overcome all of the objections. Regarding the 35 U.S.C. 112(b) rejection of claim 2,  Applicant’s amendments overcome all of the rejections. 
Regarding the 35 U.S.C. 101 rejection, Applicant’s amendment does not overcome the rejection. Prior to the amendment, claim 1 was directed to a method of “calculating aerodynamic derivatives”, (see Claim 1 [lines 1-2]), and steps 1-3 referred to how calculations are performed to: calculate static aerodynamic parameters, (Claim 1 [line 9]); determine a combined derivative, (Claim 1 line 12); and calculate aerodynamic derivatives, (Claim 1 [line 14]). Although the claim includes some references to  simulations (Claim 1 [line 4]);(Claim 1 [line 10]), these simulations are described more specifically as calculations, (solver used to check and evaluate, Claim 1 [line 8]); (determine the combined derivative, Claim 1 [line 12]) making the plain meaning of the words refer to evaluating a mathematical model to solve for the specific variables described above.
The amendment added “and building a 3D model of the flight vehicle” to the preamble (Claim 1 [lines 2-3]) and “employing the determined aerodynamic derivatives for the flight vehicle to build the 3D model of the flight vehicle” (Claim 1 [lines 19-21]). Applicant argues this is a practical application, (Response filed 12/24/2021 [page 7 line 3]). Examiner disagrees. The first limitation of “initializing a model…” of Example 38 from the 2019 PEG Subject Matter Eligibility Examples seems to be close to the limitation of “build the 3D model” from Claim 1 [line 20]. However, in the context of Claim 1 and the supporting sections of the Specification, the previous calculations that triggered the 101 analysis are being used to create another mathematical model that may be used for further calculations (see Specification [page 1 paragraph 3 lines 1-2] – “it is necessary to build an accurate mathematical model for simulation process in the design cycle of the flight vehicle and its subsystems”, where the 3D model is referring to this mathematical model that represents the flight vehicle in 3D space). Employing the result of mathematical calculations to create this 3D model cannot be a practical application by itself because mathematical models are patent ineligible.
However, upon review of this supporting language in the specification and comparing with Example 38, there are practical applications listed. For example, a “simulation” … “in the design cycle of the flight vehicle or a subsystem of the flight vehicle” is a practical application, (see Specification [page 1 paragraph 3 line 1]), where the 3D model is used for a simulation in the design cycle. Design of a real-life flight vehicle is a practical application, and simulation using a 3D model having these aerodynamic derivatives is significantly more than a “field of use” because they allow the vehicle to be designed “to meet the requirements for complex maneuverability of a flying object”. Stated another way, simulation using the 3D model allows the vehicle to be designed “to stabilize and react to aerodynamic disturbances acting during operation”. Although claim 1 includes “calculations” throughout, thus triggering the 101 analysis, the first and last limitations of Example 38 provide a guide as to how this practical application could be claimed. See the Subject Matter Eligibility Examples provided in conjunction with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Note Examiner references Example 38 as illustrative only, and there is no requirement to mirror the claim language.
Regarding the 35 U.S.C. 103 rejection of claim 1, Applicant’s arguments are not persuasive. Applicant argues “The advantages of the method are that it is possible to compute each single dynamic stability derivative in a combined derivative simply without the need to use complex measurement techniques, and to highlight the physical nature of flight vehicles.” (Response filed 12/24/2021 [page 8 paragraph 2 lines 5-9]). Applicant also argues that a formula given by the inventors is not taught, and “The calculation methods in these documents calculate the combined derivative coefficients without calculating the values of each of its single components.” (Response filed 12/24/2021 [page 8 paragraph 3 lines 6-9]). The reference to the “formula” and “components” in the arguments is referring to terms of equation 6 from the Specification (Specification [page 12]; see also Specification [page 13 paragraph 1 line 1] defining Δmy_rot, Δmy_dyn as components generated due to rotation and translation).
In determining the scope and content of the prior art, Office personnel must first obtain a thorough understanding of the invention disclosed and claimed in the application under examination by reading the specification, including the claims, to understand what has been invented. See MPEP § 904. The scope of the claimed invention must be clearly determined by giving the claims the "broadest reasonable interpretation consistent with the specification." See Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) and MPEP § 2111. Once the scope of the claimed invention is determined, Office personnel must then determine what to search for and where to search. See MPEP 2141(II)(A) (emphasis added).
Applying the rule here, the specification describes setting up a user defined function in Ansys (also called a finite volume method, (Specification [page 4 paragraph 5 line 2]) as defined by equation (2), (Specification [page 11]) and getting the components of that function to line up with the components of equation (6), (Specification [page 12]), which gives an analytical definition of pitching moment. Once the components can be described in terms of one another, minimizing the cost function equation (15), (Specification [page 14), would result in finding the coefficients for the analytical definition. Examiner agrees there is merit to the argument that there is a difference between this concept and the invention described by Da Ronch.     
However, Applicant’s arguments are not persuasive because they are not commensurate in scope with the actual claim language. The actual limitation of claim 1 line 14, “step 3: calculate aerodynamic derivatives for each channel”. Applicant admits the combined derivative from step 2 (Claim 1 [line 12]) is taught by Da Ronch (Response filed 12/24/2021 [page 8 paragraph 3 lines 6-9]), but does not agree that the components are taught. These specific components are not claimed. Da Ronch clearly states that equation (5) can be put in the expanded form with equation 16, (Da Ronch [page 472 col 2 paragraph 4 line 2]). When the subscript “j” is set to “m” referring to pitching moment, (Da Ronch [page 472 col 1 paragraph 2 lines 7-8]) and the coefficient matrix (17) is solved, the elements of the matrix would fall within the scope of “aerodynamic derivatives” within the broadest reasonable interpretation of the claim language. Da Ronch also states that             
                
                    
                        
                            
                                C
                            
                            -
                        
                    
                    
                        
                            
                                j
                            
                            
                                α
                            
                        
                    
                
            
         is composed of a static derivative and a rotational derivative, and             
                
                    
                        
                            
                                C
                            
                            -
                        
                    
                    
                        
                            
                                j
                            
                            
                                q
                            
                        
                    
                
            
        includes a rotary derivative and a translation acceleration derivative, (Da Ronch [page 472 paragraph 2 line 41-43]), so a very clear limitation is needed to define the difference between components of the combined derivative and components of the mathematical model, in order to have Applicant’s arguments based on the claim language rather than the specification. Such a limitation would likely need to make clear that coupling between the harmonic oscillator mathematical model and the simulation results of the ANSYS Fluent software is important (Specification [page 12 paragraph 5 lines 1-3]), but this is not claimed. As amended claim 1 is divided in four steps with very little connection between the steps. In the first step, static parameters are calculated; then a combined derivative is calculated; and then aerodynamic derivatives are calculated. Under the BRI standard, the cited references teach these limitations.
In a second portion of the argument, Applicant argues that the “meaning” or “purpose” of what is taught by Da Ronch is a different purpose than was is claimed. Examiner understands the argument, but the scope of the invention is defined by the claim language itself, not an underlying purpose described in the Specification. 
In a third argument applicant argues, “The invention also states that at least 3 frequencies should be examined in order for the derivative coefficient value to be estimated accurately.” (Response filed 12/24/2021 [page 9 paragraph 1 lines 10-13). In order to solve for the dynamic derivatives BOTH the frequency method and the regression method are used in the present study and all test cases, (Da Ronch [page 472 col 2 lines 1-7]). The frequency method involves evaluating discrete values of frequency fk, evenly spaced between 0 and fN, (Da Ronch [page 472 col 2 paragraph 2 lines 14-15). The minimum number of frequencies to meet this requirement is 3, (i.e. f = 0, fN/2, and fN). Thus, the claim language is taught under the BRI standard.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).

With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method of calculating aerodynamic derivatives for a flight vehicle and building a 3D model of the flight vehicle comprising the following steps: 
Step 1: Simulation and calculation of static aerodynamic coefficients for the flight vehicle, as follows, set up and prepare geometric models; create a computational domain and mesh; set up solver, check and evaluate simulation models; calculate static aerodynamic parameters; 
Step 2: Simulate forced harmonic oscillation, specifically: create a harmonic oscillations profile by channels and determine a combined derivative according to a pitch, a roll and a yaw channels for at least 3 different frequencies; 
step 3: calculate aerodynamic derivatives for each channel, specifically: establish a mathematical model describing the forced harmonic oscillations according to the channels, developing an optimal program to minimize a cost function and estimate parameters; and 
step 4: employing the determined aerodynamic derivatives for the flight vehicle to build the 3D model of the flight vehicle.
The limitations of “calculating aerodynamic derivatives for a flight vehicle and building a 3D model of the flight vehicle comprising the following steps: Step 1: Simulation and calculation of static aerodynamic coefficients for the flight vehicle, as follows, set up and prepare geometric models; create a computational domain and mesh; set up solver, check and evaluate simulation models; calculate static aerodynamic parameters;  Step 2: Simulate forced harmonic oscillation, specifically: create a harmonic oscillations profile by channels and determine a combined derivative according to a pitch, a roll and a yaw channels for at least 3 different frequencies;  step 3: calculate aerodynamic derivatives for each channel, specifically: establish a mathematical model describing the forced harmonic oscillations according to the channels, developing an optimal program to minimize a cost function and estimate parameters; and step 4: employing the determined aerodynamic derivatives for the flight vehicle to build the 3D model of the flight vehicle” are abstract ideas because they are directed to mathematical calculations and mathematical relationships. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula; and MPEP 2106.04(a)(2)(I)(A), example (iii) - a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. As drafted and under a broadest reasonable interpretation, the first three limitations refer to performing mathematical calculations using a formula that relates the shape of a geometric model to static aerodynamic parameters, a combined derivative, and aerodynamic derivatives. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations using formulas meant to model specific aerodynamic properties. As drafted and under a broadest reasonable interpretation, the fourth limitation refers to using the output of the previous calculations to build a mathematical model that represents a flight vehicle in 3D space. Similar to a mathematical relationship between enhanced directional radio activity and an antenna conductor arrangement being ineligible for being directed to a mathematical relationship, the limitation here that includes building the 3D model is ineligible for being directed to a mathematical relationship.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of creating a physical high speed flight vehicle (Specification [page 2 paragraph 1]), but, as drafted, the claim is merely calculating “aerodynamic derivatives” and using them to build a model of said vehicle rather than using the analysis for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
For this particular claim, there are no additional limitations to consider. There is no claim to generic computer parts or any other physical objections. The claim is purely directed towards calculations and computations.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter. 

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of calculating aerodynamic derivatives for a flight vehicle according to claim 1 in which the steps of creating a computational domain and mesh at step 1 are as follows: general settings for a meshing model: physical properties of a simulation model of the simulation models are external flow simulation; meshing parameters for the entire computational domain are set based on a size of the flight vehicle, a size of the computational domain, a smallest and largest cell size, a meshing method according to a curvature or proximity capture is established for the entire computational domain based on an analysis of the geometry of flight vehicle; boundary layer parameters are calculated based on at least one of a maneuver condition of the flight vehicle, a characteristic size, or gas properties; control mesh settings for faces, edges, and boundary layer parameters; meshing in these areas is particularly smaller to capture the phenomena of flow when passing these parts; preview, check surface mesh, boundary layer and generate volume mesh; check grid quality according to standards, mesh quality chart analysis, best orthogonal quality when an orthogonal quality reaches the value of 1, a mesh quality is satisfactory when the orthogonal quality is 0.15 and above; a best skewness is equal to zero represents an ideal element (for the surface mesh is equilateral triangle, with the volume mesh being equilateral tetrahedra), the mesh quality is acceptable when skewness is less than 0.94; an aspect ratio shows ratio between a radius of an excircle and an incircle of mesh elements, an aspect ratio of the mesh is satisfactory when it is less than 1000. The limitation is an abstract idea for being directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As previously stated, the “simulation and calculation” step is a mathematical calculation. In that context, the limitation is modifying the calculation by further configuring the mesh to meet certain standards before using it as input for mathematical calculations. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming configuring input for calculations using formulas meant to model specific aerodynamic properties. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 2 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of calculating aerodynamic derivatives for flight vehicle according to claim 1 in which the steps to set up the solver, check and evaluate the simulation models in step 1 are performed: select the solver; chosen solver type is density-based, a time option is steady; select a turbulent model; set airflow properties; a properties set for an ideal gas include: density, heat transfer coefficient, viscosity, specific heat capacity; set boundary conditions, including: inlet: atmospheric pressure and velocity of flight vehicle; outlet: outlet atmospheric pressure; wall: the entire flight vehicle (the velocity at wall is equal zero); set up calculation method, specifically setting up discretization method for convection conditions of the Navier-Stokes equations, conserving equations, kinetic energy and specific dissipation rate choose second order. The limitation is an abstract idea for being directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As previously stated, the “simulation and calculation” step is a mathematical calculation. In that context, the limitation is modifying the formula used in the calculation by further configuring the solver to use a specific discretization method. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming configuring input for calculations using formulas meant to model specific aerodynamic properties. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 3 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Unsteady Aerodynamics Analysis for Small Amplitude Pitch Oscillations of Transonic Cruiser Aircraft” (Paul) in view of “Evaluation of Dynamic Derivatives Using Computational Fluid Dynamics” (Da Ronch).
With respect to claim 1, Paul teaches A method of calculating aerodynamic derivatives for a flight vehicle and building a 3D model of the flight vehicle, comprising the following steps (see generally: Abstract, II. Geometry, III. Meshing, and IV. Numerical Approach, [pages 1-3]): Step 1: Simulation and calculation of static aerodynamic coefficients for the flight vehicle, as follows (A. Steady State Cases, [page 2 col 2 paragraph 2 lines 1-5]), set up and prepare geometric models (the authors created a 1:40 scale geometric model of the transonic cruiser aircraft, [page 1 col 2 paragraph 3 line 5]; the geometric model is shown in FIG. 1, and Table I gives geometric parameters for the model, [page 2 col 1]); create a computational domain and mesh (surface mesh [page 2 col 1 paragraph 1 line 4] and volume mesh [page 2 col 1 paragraph 1 lines 102] were used as shown in FIG. 2 and FIG. 3; table II gives the mesh details, [page 2 col 1]); set up solver, check and evaluate simulation models (in the numerical approach, a Metacomp CFD++ solver carried out wind tunnel tests, [page 2 col 2 paragraph 1 lines 1-2; 9-10]; FIG. 4 shows a check/comparison of wind tunnel data with CFD data, [page 2 col 2 paragraph 2 lines 1-3]; and the analysis as to the change in slope between the in CM_y teaches evaluating the simulation model, [page 2 col 2 paragraph 2 lines 4-5]); calculate static aerodynamic parameters (calculate normal force coefficient C_N and pitching moment coefficient as a function of angle of attack as shown in FIG. 4, [page 2 col 2 paragraph 2 lines 1-5]); Step 2: Simulate forced harmonic oscillation, specifically (B. Forced Oscillation Cases, [page 3 col 1 paragraph 2 lines 1-14]): create a harmonic oscillations profile by channels (computational investigations carried out for low amplitude pitch oscillations for angles of attack varying from -10 to 40 degrees, [page 1 col 2 paragraph 2 lines 14-16]) and determine a combined derivative according to a pitch (equations (1)-(7) have the combined damping coefficient C_mq+C_ma_dot, where q is the angular velocity and a_dot is the angle of attack rate, [page 3]), step 4: employing the determined aerodynamic derivatives for the flight vehicle to build the 3D model of the flight vehicle (3D model is developed by generating surface mesh and volume mesh, [page 2 col 1 paragraph 1 lines 2-4], see also FIGS. 2 and 3; the Metacomp CFD++ solver provides the environment to perform the RANS simulations on the 3D models, and simply carrying out the simulations will cause the models to have the additional aerodynamic derivatives associated with them,  [page 2 col 2 paragraph 1 line 1], see equation 1, [page 3]).
Paul does not teach a roll and a yaw channels  for at least 3 different frequencies; step 3: calculate aerodynamic derivatives for each channel, specifically: establish a mathematical model describing the forced harmonic oscillations according to the channels, developing an optimal program to minimize a cost function and estimate parameters; and
However, Da Ronch teaches a roll and a yaw channels (the models can easily be applied in a similar fashion to roll and yaw, [page 472 col 1 paragraph 2 lines 47-49]) for at least 3 different frequencies frequency method involves evaluating discrete values of frequency fk, evenly spaced between 0 and fN, (Da Ronch [page 472 col 2 paragraph 2 lines 14-15); minimum number of frequencies to meet this requirement is 3, i.e. f = 0, fN/2, and fN; with the four different k’s in the legend, the example in FIG. 8 shows 4 different frequencies were used in the test, [page 476]); step 3: calculate aerodynamic derivatives for each channel, specifically (Section III. Calculation of Dynamic Derivatives [page 472 col 1 paragraph 1 line 1] - [page 473 col 1 paragraph 1 line 9]): establish a mathematical model describing the forced harmonic oscillations according to the channels (equation (5), [page 472 col 1), developing an optimal program to minimize a cost function and estimate parameters (putting equation (5) in the form of equation (16),  [page 472 col 2 paragraph 4 line 2]; minimize cost function J = the L2-norm of e, using least squares method, [page 473 col 1 paragraph 1 lines 4-5]).

It would have been obvious to one skilled in the art before the effective filing date to combine Paul with Da Ronch because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Paul discloses a system that teaches all of the claimed features except for a few implementation details such as applying the equations to multiple frequencies and the separate channels of yaw and roll. In the Abstract, Paul mentions that oscillations in pitch, roll, and yaw are all important, (Paul [Abstract lines 1-4]), but doesn’t specifically reference applying the equations developed for pitch, to roll and yaw and at different frequencies (Paul equation’s (1)-(7), [page 3 col 1 paragraph 3 line 1]-[page 3 col 2 paragraph 5 line 8]). Da Ronch teaches that traditionally wind-tunnel testing was used to solve dynamic derivatives, but CFD solvers have reached the robustness and maturity to predict these dynamic derivatives, (Da Ronch [page 471 col 1 paragraph 2 line 1]-[page 471 col 1 paragraph 3 line 10]). Da Ronch found agreement between the CFD solver and the experimental data for a number of parameters such as Mach number, angle of attack, frequency, and amplitude, (Da Ronch [Abstract lines 5-7]). In Paul, less implementation details were provided, but a broad statement was made that the Paul results in are agreement with the Da Ronch results, (Paul [page 3 col 2 paragraph 4 lines 1-5] – citing reference [4]). This statement suggests a person having skill in the art would have a reasonable expectation of successfully applying the methodology and system of Paul to the various test parameters of Da Ronch, and vice versa. Therefore, it would have been obvious to combine Paul with Da Ronch to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Unsteady Aerodynamics Analysis for Small Amplitude Pitch Oscillations of Transonic Cruiser Aircraft” (Paul) in view of “Evaluation of Dynamic Derivatives Using Computational Fluid Dynamics” (Da Ronch) in further view of “Meshing Workshop” (Ozen)

With respect to claim 2, Paul in view of Da Ronch teaches all of the limitations of claim 1, as noted above. Paul further teaches general settings for a meshing model (table II gives the mesh details/general settings for the meshing model to simulate the steady and unsteady forced pitch oscillation cases, [page 2 col 1]): physical properties of a  simulation model of the simulation models are for an external flow simulation (simulating wind tunnel tests are for flow external to the TCR, [page 2 col 2 paragraph 1 lines 9-10]) meshing parameters for the entire computational domain are set based on a size of the flight vehicle, a size of the computational domain, a smallest and largest cell size (as shown in Table II row 4, mesh cell size starts at 0.015mm, [page 2 col 1], and maximum size of surface mesh element is limited to twice the Mean Aerodynamic Chord, [page 2 col 1 paragraph 1 lines 3-5]; this meshing is based on the geometric reference values of Table I, which includes sizes of the vehicle and the size of a computational domain called Reference Area (S) , [page 2 col 1]); parameters are calculated based on at least one of a maneuver condition of the flight vehicle, a characteristic size, or gas properties (maneuver condition of flight vehicle includes Mach number; characteristic sizes include the geometric aircraft model, and gas properties include Reynolds number, [page 1 col 1 paragraph 4 lines 1-6]).
Neither Paul nor Da Ronch teaches a meshing method according to a curvature or proximity capture is established for the entire computational domain based on an analysis of the geometry of flight vehicle; boundary layer parameters are calculated; control mesh settings for faces, edges, and boundary layer parameters; meshing in these areas is particularly smaller to capture the phenomena of flow when passing these parts; preview, check surface mesh, boundary layer and generate volume mesh; check grid quality according to standards, mesh quality chart analysis, best orthogonal quality when an orthogonal quality reaches the value of 1, a mesh quality is satisfactory when the orthogonal quality is 0.15 and above; a best skewness is equal to zero represents an ideal element (for the surface mesh is equilateral triangle, with the volume mesh being equilateral tetrahedra), the mesh quality is acceptable when skewness is less than 0.94; an aspect ratio shows ratio between a radius of an excircle and an incircle of mesh elements, an aspect ratio of the mesh is satisfactory when it is less than 1000.
However, Ozen teaches a meshing method according to a curvature or proximity capture is established for the entire computational domain based on an analysis of the geometry of flight vehicle (specify global mesh controls, [slide 46]; using the soft sizing behavior in Ansys the sizing will be influenced by global sizing functions such as those based on proximity and/or curvature as well as local mesh controls, [slide 74]); boundary layer parameters are calculated (Resolve Viscous boundary layer in CFD, [slide 58]); control mesh settings for faces, edges, and boundary layer parameters (insert local mesh controls, [slide 46]); meshing in these areas is particularly smaller to capture the phenomena of flow when passing these parts (the inflation slide includes a default control sizing attributes like max face size, minimum edge length, and the slide references inflating from the surface mesh to a maximum number layers, [slide 58]); preview, check surface mesh, boundary layer and generate volume mesh (preview & generate mesh, [slide 46]); check grid quality according to standards (check mesh quality, [slide 46]), mesh quality chart analysis (the attribute bars in Ansys are charts, see for example mesh metric statistics, [slide 65]), best orthogonal quality when an orthogonal quality reaches the value of 1, a mesh quality is satisfactory when the orthogonal quality is 0.15 and above (Orthogonal Quality mesh quality metrics, [slide 65]; see also [slide 96] – where orthogonal quality Acceptable is 0.15-.20 and Good is .95-1); a best skewness is equal to zero represents an ideal element (for the surface mesh is equilateral triangle, with the volume mesh being equilateral tetrahedra), the mesh quality is acceptable when skewness is less than 0.94 (see [slide 96] – where excellent is .95-1 and very good is .70-.95); an aspect ratio shows ratio between a radius of an excircle and an incircle of mesh elements, an aspect ratio of the mesh is satisfactory when it is less than 1000 (slide 97 – aspect Ratio showing excircle and incircle along with CFX: < 1000).
It would have been obvious to one skilled in the art before the effective filing date to combine Paul and Da Ronch with Ozen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Paul discloses a system that teaches all of the claimed features except for a few implementation details such as the meshing quality checks. Paul specifically teaches using Ansys ICEM CFD for geometry clean up and meshing, (Paul [page 1 col 2 paragraph 2 line 4). Ozen teaches a basic introduction to Ansys meshing, which is the software suggested by Paul, (Ozen [slide 5]). Ozen simply fills in the details about how someone would use this Ansys software using a basic method of specifying global mesh settings, inserting local mesh settings, previewing and generating mesh, and checking mesh quality, [slide 9]. The rest of the slide presentation goes into detail about how to configure Ansys to carry out these steps. A person having skill in the art would have a reasonable expectation of successfully applying the methodology and system of Paul in view of Da Ronch with Ozen. Therefore, it would have been obvious to combine Paul in view of Da Ronch with Ozen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Unsteady Aerodynamics Analysis for Small Amplitude Pitch Oscillations of Transonic Cruiser Aircraft” (Paul) in view of “Evaluation of Dynamic Derivatives Using Computational Fluid Dynamics” (Da Ronch) in further view of “WS2: Transonic flow over NACA0012 Airfoil” (Ansys Workshop 2) in still further view of “Meshing Workshop” (Ozen).

	With respect to claim 3, Paul in view of Da Ronch teaches all of the limitations of claim 1, as noted above. Neither Paul nor Da Ronch teaches select the solver; chosen solver type is density-based, a time option is steady; select a turbulent model; set airflow properties; a properties set for an ideal gas include: density, heat transfer coefficient, viscosity, specific heat capacity; set boundary conditions, including: inlet: atmospheric pressure and velocity of flight vehicle; outlet: outlet atmospheric pressure; wall: the entire flight vehicle (the velocity at wall is equal zero); set up calculation method, specifically setting up discretization method for convection conditions of the Navier-Stokes equations, conserving equations, kinetic energy and specific dissipation rate choose second order.
	However, Ansys teaches select the solver; chosen solver type is density-based, a time option is steady ([slide 26]); select a turbulent model (k-omega (2 eqn) is selected, [slide 28]); set airflow properties; a properties set for an ideal gas include: density (density – “ideal gas” [slide 29]), heat transfer coefficient (thermal conductivity set to constant [slide 30]), viscosity (set to Sutherland [slide 30]), specific heat capacity (Cp set to constant [slide 30]); set boundary conditions ([slide 33]), including: inlet: atmospheric pressure and velocity of flight vehicle; outlet: outlet atmospheric pressure (inlet and outlet are farfield zones, which set gauge pressure x-flow direction and y-flow direction [slide 37]); wall: the entire flight vehicle (the velocity at wall is equal zero) (airfoil lower set to wall [slide 33]; airfoil upper set to wall [0035]); set up calculation method, specifically setting up discretization method for convection conditions of the Navier-Stokes equations, conserving equations, kinetic energy and specific dissipation rate choose second order (select second order upwind for flow and turbulence discretization [slide 40]).
It would have been obvious to one skilled in the art before the effective filing date to combine Paul and Da Ronch with Ozen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Paul discloses a system that teaches all of the claimed features except for a few implementation details such as the meshing quality checks. Paul specifically teaches using Ansys ICEM CFD for geometry clean up and meshing, (Paul [page 1 col 2 paragraph 2 line 4), but teaches a different product for the CFD solver. Ozen teaches a basic introduction to Ansys meshing, which is the software suggested by Paul, (Ozen [slide 5]) and also teaches specifically doing a quality check to make sure the meshing is compatible with Ansys Fluent for the CFD solver [slide 103]). The Ansys Workshop 2 simply fills in the details about how someone would use this Ansys software using a specific air foil ‘NACaA0012’, (Ansys Workshop 2 [slide 1]). The rest of the slide presentation goes into detail about how to configure Ansys to carry out these steps. A person having skill in the art would have a reasonable expectation of successfully applying the methodology and system of Paul in view of Da Ronch with Ansys Workshop 2 using the motivation of Ozen. Therefore, it would have been obvious to combine Paul in view of Da Ronch with Ansys Workshop 2 to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN102507128 (Bai) – describes calculating the dynamic derivatives for the pitching moment. Note that the equations are in the official foreign document and a decent machine translation of the description is in the translated copy, but to understand the disclosure both documents are necessary, paragraphs [0080] – [0099].
US 2017/0046968 A1 (Gato) – forced oscillation test described, [0040] – [0042]; mentioned in the pertinent art of a previous rejection, but step 914 of FIG. 9 is more relevant based on Applicant’s amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148


/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2148